DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

 Response to Amendment
Applicant's amendment to the claims filed on 08/26/2022 has been acknowledged and entered. Non-final office action on the merits is as follows: 


	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection includes a new reference that addresses the issues challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Pub. No. 2015/03272104, from hereinafter “Liu”) in view of Cheng et al. (U.S. Patent Pub. No. 2016/0027929, from hereinafter “Cheng”).
Regarding Claim 1, Liu in Fig. 1-10 teaches a semiconductor device, comprising: semiconductor wires (235) disposed over a substrate (183) each having a channel region; a source/drain epitaxial layer (213) in contact with the semiconductor wires; a gate dielectric layer (239) disposed on and wrapping around a channel region of each of the semiconductor wires; a gate electrode layer (241) disposed on the gate dielectric layer; a gate sidewall spacer (223) disposed on a side face of the gate electrode layer; and insulating spacers (211) each disposed between the gate dielectric layer and the source/drain epitaxial layer, wherein an additional insulating spacer (191) is disposed above an uppermost one of the semiconductor wires and an entirety of the additional insulating spacer is located below the gate sidewall spacer (Fig.10 showing the additional spacer above the uppermost semiconductor wires; ¶’s 0027-0049).
Liu fails to specifically teach that the semiconductor wires also each have a source/drain region adjacent to the channel region, wherein the source/drain region extends into the source/drain epitaxial layer beyond the gate sidewall spacer such that the source/drain epitaxial layer wraps around the source/drain region of each of the semiconductor wires.
Cheng in Fig. 1 teaches a similar device, comprising: semiconductor wires (10) disposed over a substrate each having a channel region and a source/drain region adjacent to the channel region; a source/drain epitaxial layer (25/30) wrapping around the source/drain region of each of the semiconductor wires; a gate dielectric layer (16) disposed on and wrapping around the channel region of each of the semiconductor wires; a gate electrode layer (17) disposed on the gate dielectric layer; and insulating spacers (20) each disposed between the gate dielectric layer and the source/drain epitaxial layer; wherein the source/drain region extends into the source/drain epitaxial layer beyond the gate sidewall spacer (¶’s 0025-0043).
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include that the semiconductor wires also each have a source/drain region adjacent to the channel region, wherein the source/drain region extends into the source/drain epitaxial layer beyond the gate sidewall spacer such that the source/drain epitaxial layer wraps around the source/drain region of each of the semiconductor wires because including suspended source/drain region is a well-known alternative device structure in GAA type devices. Specifically, including a source/drain region of semiconductor wires extending into the source/drain epitaxial layer will increase the amount of contact area between the nanowires and the source/drain epitaxial layer which can alter the device performance in a desired manner. 
Regarding Claim 8, Liu teaches in the exemplary embodiment that the semiconductor wires are made of silicon and the sacrificial layers are made of SiGe (¶ 0039) but fails to specifically teach that they comprise SiGe. 
Cheng teaches a similar device comprising semiconductor nanowires being made of SiGe (¶ 0026). 
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include that the semiconductor wires may include SiGe because SiGe is well-known in the art to be used in forming semiconductor devices and more specifically is well-known to be used for forming semiconductor wires of GAA-type devices as silicon can be easily used to form alternately stacked sacrificial layers having great etching selectivity when forming these wires as mentioned by Liu. 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Cheng above, in further view of Tak et al. (U.S. Patent Pub. No. 2017/0221893, from hereinafter “Tak”).
Regarding Claim 2, Liu fails to specifically wherein each of the insulating spacers and the additional insulating spacer includes two layers. 
Tak in Fig. 10-12 teaches a device comprising semiconductor wires (N1-3) over a substrate (10); and similar insulating inner spacers each disposed between a gate dielectric layer (645) and a source/drain epitaxial layer (662A) wherein each of the insulating inner spacers include two layers (640A/640B; ¶’s 0163-0199).
In view of the teachings of Tak, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu to include wherein each of the insulating spacers and the additional insulating spacer includes two layer because this is an alternative known method of forming inner spacers between the tight spaces of nanowires as often it would be necessary to include two layers as the first layer may not adequately fill the gap between the nanowires due to the aspect ratio of the area being filled and a second layer may be needed to completely fill the gap to provide adequate isolation between the source/drain region and the gate electrode. 
Regarding Claim 3, as in the combination above, Tak teaches wherein the two layers are a first layer (640A) and a second layer (640B) formed on the first layer, and the first layer has a smaller thickness than the second layer (Fig. 12). 
Regarding Claim 4, as in the combination above, Tak teaches wherein the insulating inner spacers include at least one of SiOC, SiOCN and SiCN (¶ 0195). 
Regarding Claim 5, as in the combination above, Tak teaches wherein a first layer of the two layers of the insulating spacers is in contact with the gate dielectric layer (Fig. 12). 
Regarding Claim 6, Liu teaches wherein the gate sidewall spacer (223) is made of a different material than the insulating spacers (211) and the additional inner spacer (191; ¶ 0041, 0043 and 0044). Furthermore, similarly see in ¶ 0088 of Tak also specifically teaching first and second layers of the insulating inner spacers and gate sidewall spacers all specifically comprising different materials. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Cheng above, and further in view of Suh et al. (U.S. Patent Pub. No. 2017/0365604, from hereinafter “Suh”).
Regarding Claim 7, Liu as modified by Cheng fails to specifically teach wherein an interface between the gate dielectric layer and each of the insulating spacers is curved and convex toward the gate dielectric layer.
Suh in Fig. 24 teaches a similar device comprising an interface between a gate dielectric layer (145) and insulating spacers (140) wherein each of the insulating spacers is curved and convex toward the gate dielectric layer (¶’s 0081-0104). 
In view of the teachings of Suh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Liu as modified by Tak to include wherein an interface between the gate dielectric layer and each of the insulating spacers is curved and convex toward the gate dielectric layer because this would be an obvious matter of design choice as the shape of the interface will be dictated by the etching process used to form the recess that they are formed in and if the etching process creates a concave shape the inner spacers will be formed conformally with the shape of the recess creating the interface characteristics as claimed (see ¶’s 0087-0093 of Suh describing this). 

Allowable Subject Matter
Claims 9, 11-18 and 19-22 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 9 including “wherein each of the insulating spacers includes two layers having a first layer and a second layer formed on the first layer, and the first layer having a smaller thickness than the second layer and wherein the first layer includes silicon germanium oxide" and the limitation of base claim 14 including “wherein each of the insulating spacers includes two layers having a first layer and a second layer formed on the first layer, and the first layer is germanium oxide”. In particular, the prior art of record falls short with regards to teaching that the insulating spacers comprise a first layer of two layers adjacent to the semiconductor wires comprising silicon germanium or germanium oxide. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Balakrishnan et al. (U.S. Patent Pub. No. 2017/0229555) teaches a semiconductor device, comprising: semiconductor wires (44P) disposed over a substrate (12L); a source/drain epitaxial layer (46) wrapping around a source/drain region of each of the semiconductor wires; a gate dielectric layer (54) disposed on and wrapping around a channel region of each of the semiconductor wires; a gate electrode layer (56) disposed on the gate dielectric layer; and insulating spacers (34S) each disposed between the gate dielectric layer and the source/drain epitaxial layer, wherein an additional insulating spacer is disposed above an uppermost one of the semiconductor wires.
(ii) Mochizuki et al. (U.S. Patent No. 9,954,058) teaches a semiconductor device similar to the applicants claimed invention wherein inner spacers are provided and enclosed by adjacent semiconductor wires, the gate dielectric and the source/drain region, wherein each of the inner spacers includes two layers having a first layer and a second layer formed on the first layer. 
(iii) Cheng et al. (U.S. Patent No. 9,362,355) teaches a semiconductor device similar to the applicants claimed invention wherein inner spacers are provided between the gate dielectric layer and the source/drain epitaxial layer, wherein an additional insulating spacer is disposed above and uppermost one of the semiconductor wires. 
(iv) Doris et al (U.S. Patent Pub. No. 2017/0069763) teaches a similar device, comprising: semiconductor wires disposed over a substrate each having a channel region and a source/drain region adjacent to the channel region; a source/drain epitaxial layer wrapping around the source/drain region of each of the semiconductor wires; a gate dielectric layer disposed on and wrapping around the channel region of each of the semiconductor wires; a gate electrode layer disposed on the gate dielectric layer; a gate sidewall spacer disposed on a side face of the gate electrode layer; and insulating spacers each disposed between the gate dielectric layer and the source/drain epitaxial layer; wherein the source/drain region extends into the source/drain epitaxial layer beyond the gate sidewall spacer.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 30, 2022
/ERROL V FERNANDES/Primary Examiner, Art Unit 2894